OPINION ON MOTION FOR LEAVE TO FILE A PETITION FOR WRIT OF MANDAMUS
PER CURIAM.
Relator, Michael Simpson Parks, has filed a motion for leave to file a petition for writ of mandamus in this Court. Relator requests this Court to mandamus the Honorable Harry Hopkins, judge of the 43rd District Court of Parker County, Texas, to enter an order granting the habeas corpus relief sought by Relator thereby returning custody of Relator’s minor son to Relator, the managing conservator of said son. Leave to file is hereby denied.
On May 3, 1982, Judge Hopkins entered a final decree of divorce wherein Relator was appointed managing conservator of the parties’ minor child, Homer Patrick Parks, and Henrietta K. Parks was appointed possessory conservator. Subsequently, when Henrietta Parks failed to return the minor child to Relator at the end of a summer visitation period, Relator filed an application for writ of habeas corpus in the 43rd district court to compel Henrietta Parks to return the minor child to Relator. After a hearing, the trial judge denied the relief requested. Relator now seeks to have this Court mandamus Judge Hopkins to issue an order compelling the return of the minor child to Relator.
TEX.R.CIV.PRO. 383 sets forth the requirements for filing a mandamus in this Court. Rule 383(l)(b)(4) provides that the *792petition for writ of mandamus “shall be accompanied by a certified or sworn copy of the order complained of and other relevant exhibits." [Emphasis added]
An examination of the documents attached to Relator’s petition nowhere reflects an order entered by the court below in the proceeding of which Relator now complains. Therefore, leave to file a petition for writ of mandamus is denied.
Leave to file is denied.